Exhibit 10.30

UNITED TECHNOLOGIES CORPORATION

COMPANY AUTOMATIC CONTRIBUTION EXCESS PLAN

January 1, 2010

ARTICLE I – PREAMBLE

United Technologies Corporation (the “Corporation”) hereby establishes the
United Technologies Corporation Company Automatic Contribution Excess Plan
(“CACEP” or the “Plan”) effective January 1, 2010 for the benefit of certain
employees covered by the Company Automatic Feature (the “CAF”) of the United
Technologies Corporation Employee Savings Plan (the “Qualified Savings Plan”).
The purpose of the CACEP is to provide for the accrual of benefits which are
supplemental to CAF benefits payable under the Qualified Savings Plan. CACEP
benefits are accrued with respect to compensation that is not taken into account
under the Qualified Savings Plan due to compensation limitations imposed by
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “IRS
Compensation Limit”) or due to the Participant’s elective deferral of
compensation.

ARTICLE II – DEFINITIONS

Unless otherwise indicated, capitalized terms herein shall have the same meaning
ascribed under the Qualified Savings Plan.

Beneficiary means the person, persons or entity designated on an electronic or
written form by the Participant to receive the value of his or her Plan Account
in the event of the Participant’s death in accordance with the terms of this
Plan. If the Participant fails to designate a Beneficiary, or the Beneficiary
(and any contingent Beneficiary) does not survive the Participant, the value of
the Participant’s Plan Account will be paid to the estate of the Participant.

Benefit Reduction Contribution means a Contribution by the Corporation to the
Participant’s Plan Account to restore the reduction in the Company Automatic
Contribution credited to a Participant’s Plan Account as a result of the
reduction of such Participant’s Eligible Compensation due to an elective
deferral of compensation by the Participant under the United Technologies
Deferred Compensation Plan.

Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto. Reference to any section of the Internal Revenue Code
shall include any final regulations or other applicable guidance.

Committee means the United Technologies Corporation Deferred Compensation
Committee, which is responsible for the administration of the Plan. The
Corporation’s Pension Administration Committee shall appoint the Committee’s
members.

Company Automatic Contribution or Contribution means the age-graded Contribution
credited to the Plan by the Corporation on behalf of the Participant in
accordance with Article V.

Corporation means the United Technologies Corporation.

Default Investment Option means the Investment Fund designated by the Plan or
selected by the Committee on behalf of all Participants at the time they first
become eligible to participate in the Plan. The Default Investment Option shall
be established annually and shall be the Credited Interest Fund, unless
otherwise determined at the sole discretion of the Committee.

Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“Disability” for purposes of Section 409A(a)(2)(C) of the Code.

Election Form means the form provided by the Committee to Participants
electronically or in paper form for the purpose of specifying the method of
distribution and/or the percentage allocation among the Investment Funds with
respect to a Participant’s Plan Account.

Eligible Compensation means Pensionable Earnings in excess of the IRS
Compensation Limit for any Plan Year.

 



--------------------------------------------------------------------------------

Employee means an employee of the Corporation and or of certain subsidiaries and
affiliates of the Corporation, but excluding any employee who is included in a
different tax qualified savings plan or is not eligible to participate in the
Qualified Savings Plan pursuant to the terms of a collective bargaining
agreement between employee representatives and a UTC Company (a “Represented
Employee”) unless such employee representatives and the UTC Company agree that
the Represented Employees in such unit shall be eligible to participate in the
Plan.

Investment Fund means a hypothetical fund that tracks the value of an investment
option offered under the Qualified Savings Plan or the UTC Deferred Compensation
Plan. Investment Funds offered under the SRP may be changed from time to time by
the Committee and shall be valued in the manner set forth in Section 6.4. As of
the effective date of this Plan, Investment Funds will include: the Credited
Interest Fund as offered under the UTC Deferred Compensation Plan, and the
following investment options offered under the Qualified Savings Plan; the
Vanguard 500 Index Fund; Global Index Fund, US Value Index Fund; US Growth Index
Fund; US Midcap Index Fund; US Small Company Index Fund; and International
Equity Fund, or such other investment options as may be established or changed
by the Committee from time to time. The value of Participants’ Accounts shall be
adjusted to replicate the performance of the applicable Investment Funds.
Amounts credited to any Investment Fund do not result in the investment in
actual assets corresponding to the Investment Fund.

IRS Compensation Limit means the limitation imposed by Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended.

Participant means an eligible Employee (i) who is a Participant in the Qualified
Savings Plan; (ii) who qualifies for the CAF of the Qualified Savings Plan; and
(iii) whose annual Pensionable Earnings for a Plan Year exceed the limit of IRC
Section 401(a)(17).

Pensionable Earnings means the total compensation paid with respect to a Plan
Year by a UTC Company to a Participant for services rendered to a UTC Company,
before any Tax-Deferred Contribution Election or any election under Section 125
of the Code, including performance related awards, but excluding: other awards;
foreign service premiums and allowances; long-term incentive compensation; stock
option benefits; reimbursements or other payments related to relocation
expenses; contributions to employee benefit plans including reimbursements or
payments in lieu thereof, amounts credited to a Participant under a
non-qualified deferred compensation plan; severance pay; and pay in lieu of
vacation

Plan means the United Technologies Corporation Company Automatic Contribution
Excess Plan, as amended from time to time.

Plan Account means an account maintained on behalf of a Participant for the
purpose of crediting Company Automatic Contributions.

Plan Year means the calendar year.

Separation from Service means a Participant’s termination of employment with all
UTC Companies, other than by reason of death. A Separation from Service will be
deemed to occur where the Participant and the UTC Company that employs the
Participant reasonably anticipate that the bona fide level of services the
Participant will perform (whether as an employee or as an independent
contractor) for UTC Companies will be permanently reduced to a level that is
less than thirty-seven and a half percent (37.5%) of the average level of bona
fide services the Participant performed during the immediately preceding 36
months (or the entire period the Participant has provided services if the
Participant has been providing services to UTC Companies for less than 36
months). A Participant shall not be considered to have had a Separation from
Service as a result of a transfer from one UTC Company to another UTC Company.

Specified Employee means each of the fifty (50) highest-paid officers and other
executives of the Corporation and its Subsidiaries, effective annually as of
April 1st, based on wages subject to federal income tax withholding, and amounts
that are excluded from taxable income by the employee’s election to make pre-tax
contributions under a cafeteria plan, section 401(k) plan, or similar plan,
determined for the preceding calendar year as provided in Treas. Reg.
§ 1.415(c)-2(d)(3). The term includes both U.S. and non-U.S. employees, and the
compensation used to determine whether an employee is among the fifty
(50) highest-paid officers and other executives shall be determined by treating
non-U.S. compensation as if it had been earned in the U.S. by a U.S. citizen.

UTC Company means United Technologies Corporation or any entity controlled by or
under common control with United Technologies Corporation within the meaning of
Section 414(b) or (c) of the Code (but substituting “at least 20 percent” for
“at least 80 percent” as the control threshold used in applying Sections 414(b)
and (c)).

 

-2-



--------------------------------------------------------------------------------

ARTICLE III - ELIGIBILITY AND ENROLLMENT

Section 3.1 - Eligibility

Each Employee of a UTC Company who is a Participant in the Qualified Savings
Plan and who qualifies for the CAF of the Qualified Savings Plan shall be
eligible to participate in this Plan, if and to the extent, such Employee’s
annual Pensionable Earnings for a Plan Year are in excess of the IRS
Compensation Limit. In no event shall any person who is not entitled to CAF
benefits under the Qualified Savings Plan be eligible for benefits under this
Plan.

Section 3.2 - Enrollment

An eligible Participant will automatically be enrolled in the Plan within thirty
(30) days of the pay date for which such Participant’s annual Pensionable
Earnings exceed the IRS Compensation Limit (“Initial Enrollment Period”).

ARTICLE IV - PARTICIPANT ELECTIONS AND DESIGNATIONS

Section 4.1 - Distribution Election

A Participant must, on or before the election deadline established by the
Committee, make an electronic or written election on the Election Form provided
by the Committee to have the Participant’s Plan Account distributed in a lump
sum or in two to fifteen annual installments. If no distribution election is
made with respect to a Participant’s Plan Account, the distribution will be in a
lump sum. In addition, any Benefit Reduction Contribution or Company Automatic
Contribution based on compensation that a Participant earns after the
Participant becomes eligible to participate in the Plan, but before the
Participant makes a valid distribution election, shall be paid in a lump sum, or
as otherwise provided in a change in distribution election made pursuant to
Section 4.4.

Section 4.2 - Election Date

An electronic or written Election Form must be completed and submitted to the
Committee during the Initial Enrollment Period, or such date as the Committee
may specify. Except as provided below in Section 4.4 (Change in Distribution
Election), the choices reflected on the Participant’s Election Form shall be
irrevocable on the election deadline.

Section 4.3 - Investment Fund Allocations

A Participant’s Plan Account will be allocated to the Default Investment Option
at the time a Participant first becomes eligible to participate in the Plan.
Participants will be able to reallocate their existing Plan Account among the
available Investment Funds as permitted by the Committee, generally twice per
year in June and November. Such reallocations shall be in whole percentages and,
unless otherwise specified by the Committee, shall be effective the first
business day of July or the first business of day of January, as applicable.

Section 4.4 - Change in Distribution Election

A Participant may make a one-time irrevocable election to change the form of
distribution for a Plan Account. A change to the form of distribution must meet
all of the following requirements:

 

  (a) The new election must be made at least twelve months prior to the date on
which payments will commence under the current election and/or date of
termination following attainment of age 50 (and the new election shall be
ineffective if the payment commencement date under the current election occurs
within twelve months after the date of the new election);

 

  (b) The new election will not take effect until at least twelve months after
the date when the new election is submitted in a manner acceptable to the
Committee; and

 

  (c) The new payment commencement date must be five years later than the date
on which payments would commence under the current election.

Section 4.5 - Investment Fund Allocation at Separation from Service

At Separation from Service, a Participant may reallocate his or her existing
Plan Accounts to the Credited Interest Fund as permitted by the Committee, with
respect to the period of time following the Separation from Service date and
prior to the actual distribution date provided under Article VII.

 

-3-



--------------------------------------------------------------------------------

Section 4.6 - Designation of Beneficiary

Each Participant shall designate a Beneficiary for his or her Plan Account on an
electronic or written form provided by the Committee. A Participant may change
such designation on an electronic or written form acceptable to the Committee
and will be effective on the date received by the Committee. Designations
received after the date of the Participant’s death will not be effective. In the
event that no Beneficiary designation is filed with the Committee before the
Participant’s death, or if the Beneficiary (and any contingent Beneficiary) does
not survive the Participant, the value of the Participant’s Plan Account will be
paid to the estate of the Participant. If a Participant designates the
Participant’s spouse as the Participant’s Beneficiary, that designation shall
not be revoked or otherwise altered or affected by any: (a) change in the
marital status of the Participant; (b) agreement between the Participant and
such spouse; or (c) judicial decree (such as a divorce decree) affecting any
rights that the Participant and such spouse might have as a result of their
marriage, separation, or divorce; it being the intent of the Plan that any
change in the designation of a Beneficiary hereunder may be made by the
Participant only in accordance with the procedures set forth in this
Section 4.6. In the event of the death of a Participant, distributions shall be
made in accordance with Section 7.6.

ARTICLE V - COMPANY AUTOMATIC CONTRIBUTIONS

Section 5.1 - Contribution Amount

The Corporation will credit an age-graded Company Automatic Contribution to the
Plan on behalf of each eligible Participant under the Plan. The Contribution
shall be a percentage of the Participant’s Eligible Compensation based on the
Participant’s age as of December 31 of the current Plan Year for which the
Contribution is credited. The applicable percentages shall be as follows:

 

Age as of December 31

   Applicable
Percentage  

Under 30

   3 % 

30-34

   3.5 % 

35-39

   4 % 

40-44

   4.5 % 

45-49

   5 % 

50+

   5.5 % 

Section 5.2 - Eligibility for Contribution

Eligibility for Contribution shall be determined annually. A Participant shall
be eligible for a Company Automatic Contribution for a Plan Year, if and to the
extent, such Participant’s annual Pensionable Earnings for the Plan Year are in
excess of the IRS Compensation Limit.

Participants shall be immediately eligible to receive an allocation of Company
Automatic Contributions for a Plan Year at the time such Participant’s annual
Pensionable Earnings for the Plan Year are in excess of the IRS Compensation
Limit and CAF contributions cease under the Qualified Savings Plan for the Plan
Year.

Section 5.3 - Timing of Contribution

Allocation of Company Automatic Contributions shall generally be made to each
Participant’s Plan Account on or immediately following each pay period, but no
less frequently than once with respect to each Plan Year. The Corporation may in
its sole discretion credit additional amounts to Participants’ Plan Accounts.

Section 5.4 - Vesting of Contributions

A Participant shall be vested in the value of Contributions credited to his or
her Plan Account upon the first to occur of the following: participation in the
Plan for two years; completion of three years of “Continuous Service” (as
defined in the UTC Employee Retirement Plan as in effect on January 1, 2008),
attainment of age 65, the death or disability of the Participant while employed
by a UTC Company, the layoff of a Participant from a UTC Company due to lack of
work, or the Participant’s entrance into the military service before completing
two years of Plan participation. For purposes of this Section 5.4, a
Participant’s date of disability shall be the first day of the fifth month (or
such other month as may from time to time be applicable under the federal Social
Security Act) prior to the month for which a Participant first receives a
disability benefit under the Social Security Act.

 

-4-



--------------------------------------------------------------------------------

Section 5.5 - Annual Contribution Limitation

In no event shall the Company Automatic Contribution to any Participant’s Plan
Account for any calendar year exceed 25% of annual earnings for such calendar
year.

ARTICLE VI - PLAN ACCOUNTS

Section 6.1 - Accounts

A Plan Account will be established for each Participant. Company Automatic
Contributions shall be allocated or reallocated among Investment Funds in
accordance with the Plan terms and each Participant’s instructions in the manner
set forth in Section 4.3.

Section 6.2 - Valuation of Credited Interest Fund

Company Automatic Contributions allocated to the Credited Interest Fund will be
credited daily with a rate of interest equal to the average interest rate on
10-Year Treasury Bonds as of the last business day of each month from January
through October in the calendar year prior to the calendar year in which the
interest is credited, plus 1%. The Credited Interest rate shall in no event
exceed 120% of the applicable federal rate as published by the IRS.

Section 6.3 - Valuation of Investment Funds

Company Automatic Contributions allocated to Investment Funds will be converted
to the applicable Investment Fund units based on the closing share price of that
Investment Fund as of date the Contribution is credited to the Participant’s
applicable Investment Fund. The value of the units of an Investment Fund will
fluctuate on each business day based on the performance of the applicable
Investment Fund.

Section 6.4 - Crediting of Benefit Reduction Contribution

At the end of each Plan Year, the Committee will determine whether a Participant
is eligible to receive a Benefit Reduction Contribution, and will credit any
applicable Benefit Reduction Contribution to the affected Participant’s Plan
Account as of the last business day of the Plan Year. Any such amounts will be
allocated on a pro-rata basis to the Participant’s Investment Funds in
accordance with the Participant’s Default Investment Option or current
investment allocation election in effect for that Plan Year.

Section 6.5 - Reports to Participants

The Committee will provide or make available detailed information to
Participants regarding the credited value of Plan Accounts, distribution
elections, Beneficiary designations, and Investment Fund allocations, not less
than once per year. Such information may be provided via electronic media as
determined by the Committee.

ARTICLE VII - DISTRIBUTION OF PLAN ACCOUNT

Section 7.1 - Timing of Plan Distributions

Except as provided in Section 4.4 (concerning the five-year delay following a
Change in Distribution Election), Section 7.4 (concerning Separation from
Service before Attaining Age Fifty), and Section 7.5 (concerning distributions
to Specified Employees), the value of a Participant’s Plan Account will be
distributed (or begin to be distributed) to the Participant in April of the
calendar year following the calendar year of the Participant’s Separation from
Service.

Section 7.2 - Method of Distribution

Except as provided in Section 7.4 (concerning Separation from Service before
Attaining Age Fifty) or in the following sentence (concerning Company Automatic
Contributions and Benefit Reduction Contributions based on compensation earned
before the Participant’s benefit distribution election), a Plan Account will be
distributed to the Participant in a single lump-sum payment, or in a series of
annual installment payments, in accordance with the Participant’s election on
file. As provided in Section 4.1, any Benefit Reduction Contribution or Company
Automatic Contribution based on compensation that a Participant earns after the
Participant becomes eligible to participate in the Plan, but before the
Participant makes a

 

-5-



--------------------------------------------------------------------------------

valid distribution election, shall be paid in a lump sum, or as otherwise
provided in a change in distribution election made pursuant to Section 4.4.
Annual installment distributions shall be payable to the Participant beginning
as of the payment commencement date and continuing as of each anniversary of the
payment commencement date thereafter until all installments have been paid. To
determine the amount of each installment, the value of the Participant’s Plan
Account on the payment date will be multiplied by a fraction, the numerator of
which is one and the denominator of which is the remaining number of scheduled
installments.

Section 7.3 - Form of Distribution

Plan Account distributions will be made in cash.

Section 7.4 - Separation from Service before Attaining Age Fifty

If a Participant’s Separation from Service occurs before the Participant attains
age fifty (50), the full value of the Participant’s Plan Account will be
distributed to the Participant in a lump-sum payment in April of the calendar
year following the calendar year of the Participant’s Separation from Service
(or, if the Participant is a Specified Employee at the time of his or her
Separation from Service, on the date provided in Section 7.5, below, if later)
regardless of the distribution option elected and regardless of any change in
the distribution election.

If a Participant is re-employed following a Separation from Service, the
Participant’s age at the time of the Participant’s first Separation from Service
will determine how the Participant’s Plan Accounts at the time of the first
Separation from Service are distributed. If the Participant accumulates any
additional contributions after the Participant is re-hired, the Plan shall
separately account for the additional contributions (and related investment
gains or losses), and the Participant’s age at the time of the Participant’s
second Separation from Service will determine how the additional amounts are
distributed.

Section 7.5 - Separation from Service of Specified Employees

Distributions to Specified Employees will not be made or commence earlier than
the first day of the seventh month following the date of Separation from
Service. All Plan Accounts shall continue to accrue hypothetical investment
gains and losses as provided in Article VI until the distribution date.

Section 7.6 - Distribution in the Event of Death

In the event of the death of a Participant before the Participant’s Plan Account
has been fully distributed, the full remaining value of the Participant’s Plan
Account will be distributed to the designated Beneficiary or the Participant’s
estate in a lump sum on the first business day of the third month following the
Participant’s death.

Section 7.7 - Accelerated Distribution in the Case of an Unforeseeable Emergency

 

  (a) Unforeseeable Emergency. The Committee may, upon a Participant’s written
application, agree to an accelerated distribution of some or all of the value of
a Participant’s Plan Account upon the occurrence of an unforeseeable emergency.
An “unforeseeable emergency” is a severe financial hardship to the Participant
resulting from (1) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in IRC Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)); (2) loss of the Participant’s property due to casualty; or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Whether a Participant is faced
with an unforeseeable emergency permitting a distribution is to be determined
based on the relevant facts and circumstances of each case. Acceleration will
not be granted if the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship).

 

  (b) Amount of Distribution Permitted Upon an Unforeseeable Emergency.
Distributions on account of an unforeseeable emergency, as defined in
Section 7.7(a), shall be limited to the amount reasonably necessary to satisfy
the emergency need. Such amount may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution.

 

  (c) The Committee will determine from which Investment Funds hardship
distributions will be made. Any Participant who is an officer or director of the
Corporation within the meaning of Section 16 of the Securities Exchange Act of
1934 is not eligible for distributions on account of unforeseeable emergency.

 

-6-



--------------------------------------------------------------------------------

Section 7.8 - Disability

In the event of the Disability of a Participant that qualifies as a “Separation
from Service” for purposes of Section 409A of the Code, the Participant’s Plan
Accounts will be distributed in accordance with the Participant’s elections on
file.

Section 7.9 Administrative Adjustments in Payment Date

A payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (a) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (b) by the 15th day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1). A payment also is treated as being made on
the date when it is due under the Plan if the payment is made not more than 30
days before the due date specified by the Plan. In no event will a payment to a
Specified Employee be made or commence earlier than the first day of the seventh
month following the date of Separation from Service. A Participant may not,
directly or indirectly, designate the taxable year of a payment made in reliance
on the administrative rules in this Section 7.9.

ARTICLE VIII - AMENDMENT AND TERMINATION OF PLAN

Section 8.1 - Amendment

The Corporation may, at any time, amend the Plan in whole or in part, provided
that no amendment may decrease the value of any Plan Accounts as of the date of
such amendment. In the event of any change in law or regulation relating to the
Plan and the tax treatment of Plan Accounts, the Plan shall, without further
action by the Committee, be deemed to be amended to comply with any such change
in law or regulation effective as of the first date necessary to prevent the
taxation, constructive receipt or deemed distribution of Plan Accounts prior to
the date Plan Accounts would be distributed under the provisions of Article VII.

Section 8.2 - Plan Suspension and Termination

 

  (a) The Corporation’s Pension Administration Committee, may, at any time,
suspend or terminate the Plan if, in its sole judgment, the continuance of the
Plan, the tax, accounting, or other effects thereof, or potential payments
thereunder would not be in the best interest of the Corporation or for any other
reason.

 

  (b) In the event of the suspension of the Plan, no additional contributions
shall be made under the Plan. All previous contributions shall be distributed in
accordance with the otherwise applicable provisions of the Plan and the
applicable elections on file.

 

  (c) Upon the termination of the Plan with respect to all Participants, and the
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A of the Code (“Section
409A”), the Corporation shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay the Participant’s
Plan Account in a lump sum, to the extent permitted under Section 409A. All
payments that may be made pursuant to this Section 8.2(c) shall be made no
earlier than the thirteenth month and no later than the twenty-fourth month
after the termination of the Plan. The Corporation may not accelerate payments
pursuant to this Section 8.2(c) if the termination of the Plan is proximate to a
downturn in the Corporation’s financial health within the meaning of Treas. Reg.
section 1.409A-3(j)(4)(ix)(C)(1). If the Corporation exercises its discretion to
accelerate payments under this Section 8.2(c), it shall not adopt any new
arrangement that would have been aggregated with the Plan under Section 409A
within three years following the date of the Plan’s termination.

Section 8.3 - No Consent Required

The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment, suspension, or termination of the Plan.

ARTICLE IX - GENERAL PROVISIONS

Section 9.1 - Unsecured General Creditor

The Corporation’s obligations under the Plan constitute an unfunded and
unsecured promise to pay money in the future. Participants’ and Beneficiaries’
rights under the Plan are solely those of a general unsecured creditor of the
Corporation. No assets will be placed in trust, set aside or otherwise
segregated to fund or offset liabilities in respect of the Plan or Participants’
Plan Accounts.

 

-7-



--------------------------------------------------------------------------------

Section 9.2 - Nonassignability

No Participant or Beneficiary or any other person shall have the right to sell,
assign, transfer, pledge, or otherwise encumber any interest in the Plan. All
Plan Accounts and the rights to all payments are unassignable and
non-transferable. Plan Accounts or payment hereunder, prior to actual payment,
will not be subject to attachment or seizure for the payment of any debts,
judgments or other obligations. Plan Accounts or other Plan benefit will not be
transferred by operation of law in the event of a Participant’s or any
Beneficiary’s bankruptcy or insolvency.

Section 9.3 - No Contract of Employment

Participation in the Plan shall not be construed to constitute a direct or
indirect contract of employment between any UTC Company and any Participant.
Participants and Beneficiaries will have no rights against any UTC Company
resulting from participation in the Plan other than as specifically provided
herein. Nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of any UTC Company for any length of time or to
interfere with the right of any UTC Company to terminate a Participant’s
employment.

Section 9.4 - Governing Law

The provisions of the Plan will be construed and interpreted according to the
laws of the State of Connecticut, to the extent not preempted by federal law.

Section 9.5 - Validity

If any provision of the Plan is held to be illegal or invalid for any reason,
the remaining provisions of the Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

Section 9.6 - Notice

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if sent by first-class mail, to the United
Technologies Corporation Deferred Compensation Committee, 1 Financial Plaza,
Hartford, Connecticut 06101, Attn: Director, Compensation, MS-504. Any notice or
filing required or permitted to be given to any Participant or Beneficiary under
the Plan shall be sufficient if provided either electronically, hand-delivered,
or mailed to the address (or email address, as the case may be) of the
Participant or Beneficiary then listed on the records of the Corporation. Any
such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or email system.

Section 9.7 - Successors

The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity, which by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.

Section 9.8 - Incompetence

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident, any
payment due (unless prior claim therefore shall have been made by a duly
authorized guardian or other legal representative) may be paid, upon appropriate
indemnification of the Committee and the Corporation, to the spouse of the
Participant or other person deemed by the Committee to have incurred expenses
for the benefit of and on behalf of such Participant or Beneficiary. Any such
payment from a Participant’s Plan Account shall be a complete discharge of any
liability under the Plan with respect to the amount so paid.

Section 9.9 - Section 409A Compliance

To the extent that rights or payments under this Plan are subject to
Section 409A of the Internal Revenue Code, the Plan shall be construed and
administered in compliance with the conditions of Section 409A and regulations
and other guidance issued pursuant to Section 409A for deferral of income
taxation until the time the compensation is paid. Any

 

-8-



--------------------------------------------------------------------------------

distribution election that would not comply with Section 409A of the Code shall
not be effective for purposes of this Plan. To the extent that a provision of
this Plan does not comply with Section 409A of the Code, such provision shall be
void and without effect. The Corporation does not warrant that the Plan will
comply with Section 409A of the Code with respect to any Participant or with
respect to any payment. In no event shall any UTC Company; any director,
officer, or employee of a UTC Company (other than the Participant); or any
member of the Committee be liable for any additional tax, interest, or penalty
incurred by a Participant or Beneficiary as a result of the Plan’s failure to
satisfy the requirements of Section 409A of the Code, or as a result of the
Plan’s failure to satisfy any other requirements of applicable tax laws.

Section 9.10 Withholding Taxes

The Committee may make any appropriate arrangements to deduct from all
Contributions, vested Plan Accounts and distributions under the Plan any taxes
that the Committee reasonably determines to be required by law to be withheld
from such credits and payments.

ARTICLE X - ADMINISTRATION AND CLAIMS

Section 10.1 - Plan Administration

The Committee shall be solely responsible for the administration and operation
of the Plan. The Committee shall have full and exclusive authority and
discretion to interpret the provisions of the Plan and to establish such
administrative procedures as it deems necessary and appropriate to carry out the
purposes of the Plan.

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee at United Technologies Corporation, 1 Financial Plaza,
Hartford, Connecticut 06101, Attn: Deferred Compensation Committee. The
Committee shall respond in writing as soon as practicable.

Section 10.2 - Claim Procedures

A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Section 10.2 as a “Claimant”) may file a written request with the Committee
setting forth the claim. The Committee shall consider and resolve the claim as
set forth below.

 

  (a) Upon receipt of a claim, the Committee shall advise the Claimant that a
response will be forthcoming within 90 days. The Committee may, however, extend
the response period for up to an additional 90 days for reasonable cause, and
shall notify the Claimant of the reason for the extension and the expected
response date. The Committee shall respond to the claim within the specified
period.

 

  (b) If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review of the claim; and (6) the Claimant’s
right to bring an action for benefits under Section 502(a) of ERISA.

 

  (c) Within 60 days after the Claimant’s receipt of the written decision
denying the claim in whole or in part, the Claimant may request in writing that
the Committee review the determination. The Claimant or his or her duly
authorized representative may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.

 

  (d) Within 60 days after the Committee receives a request for review, it will
review the initial determination. If special circumstances require that the
60-day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

 

  (e) All decisions on review shall be final and binding with respect to all
concerned parties. The decision on review shall set forth, in a manner
calculated to be understood by the Claimant, (1) the specific reasons for the
decision, including references to the relevant Plan provisions upon which the
decision is based; (2) the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information, relevant to his or her benefits; and (3) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.

 

-9-



--------------------------------------------------------------------------------

CERTAIN REGULATORY MATTERS

The Plan is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). Because the Plan is an unfunded plan maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, the Plan is exempt
from most of ERISA’s requirements. Although the Plan is subject to Part 1
(Reporting and Disclosure) and Part 5 (Administration and Enforcement) of Title
I, Subtitle B of ERISA, the Department of Labor has issued a regulation that
exempts the Plan from most of ERISA’s reporting and disclosure requirements.

TO WHOM SHOULD QUESTIONS CONCERNING THE PLAN BE DIRECTED?

All questions concerning the operation of the Plan (including information
concerning the administrators of the Plan) should be directed to:

Director, Compensation

United Technologies Corporation

1 Financial Plaza, MS 504

Hartford, Connecticut 06101

Telephone: 860-728-6381

 

-10-